Citation Nr: 0635310	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  95-09 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1992 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2006, the Board issued a decision denying a 
compensable evaluation prior to April 7,1998, in excess of 20 
percent from April 7, 1998 through September 25, 2003, and in 
excess of 30 percent from September 26, 2003 for cervical 
strain with degenerative changes; an evaluation in excess of 
10 percent prior to December 7, 1997 and in excess of 20 
percent from December 7, 1997 through September 25, 2003 for 
lumbosacral disc disease with history of sciatica; a 
compensable evaluation prior to December 7, 1997 and in 
excess of 10 percent from December 7, 1997 through September 
25, 2003 for dorsal (thoracic) spine strain with degenerative 
changes; and an evaluation in excess of 40 percent for 
degenerative disc disease (DDD) of the thoracolumbar spine, 
on and after September 26, 2003.

The issue of entitlement to TDIU was remanded for 
development, to include an examination with a medical expert 
opinion as to whether or not the veteran is unemployable as a 
result of his service connected disabilities.  Accordingly, 
the veteran underwent examination in August 2006.  The 
examiner offered his opinion as a Board Certified Orthopedic 
Surgeon that the veteran is functionally unable to work 
because of his cervical spine, thoracic and lumbar spine 
conditions, and his bilateral hand conditions-all service 
connected disabilities.  However, the veteran does not meet 
the schedular requirements of 38 C.F.R. § 4.16(a).

Notwithstanding, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
where the veteran is found to be unemployable by reason of 
service-connected disabilities but does not meet the 
schedular percentages set forth in the regulations, the claim 
shall be referred to the Director, Compensation and Pension 
Service for extra schedular consideration.  See 38 C.F.R. 
§ 4.16(b).

Given the opinion proffered by the medical expert in August 
2006, the Board finds that referral to the Chief Benefits 
Director or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under the 
provision of 38 C.F.R. § 4.16(b) is necessary.

Accordingly, the case is REMANDED for the following 
development:

1.  Ask the veteran to identify any VA 
and non-VA sources of medical treatment.  
Obtain release of private medical health 
care records, where appropriate.  Obtain 
identified heath care treatment records, 
including treatment records from the VA 
Medical Center (VAMC) in Seattle, 
Washington (to include records of 
treatment received on fee-basis 
authorized by VA), and any other VAMC the 
veteran identifies from September 2002 to 
the present.

2.  After completion of #1 above, refer 
the veteran's claim for entitlement to 
TIDU, on the basis of extraschedular 
consideration under 38 C.F.R. § 4.16(b), 
in accordance with the regulations.

3.  Following the above development, and 
any other development indicated, review 
the veteran's claim for entitlement to 
TDIU, to include extraschedular 
consideration under 38 C.F.R. § 4.16(b).  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate. The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).


